*718OPINION.
James:
At the hearing of this appeal the taxpayer did not appear in person. Over objections of the Commissioner, the taxpayer’s representative was allowed to put in evidence, without identification, certain checks purporting to evidence the above-mentioned purchases of marks and certain other checks purporting to show that the taxpayer had expended the major portion of the amount claimed as business expenses in the actual conduct of his business. No evidence was submitted to show that the taxpayer had retained the marks so purported to have been purchased until the close of 1923, and no evidence was submitted explaining the connection with the taxpayer’s business of the checks offered or their connection with the expenses which he claims were evidenced by the checks.
The evidence offered was plainly incompetent and wholly insufficient. The Board has clearly laid down the procedure to be followed in cases of this sort, namely, the furnishing of evidence by the taking of depositions, which can be done at the home of the taxpayer, and the depositions when so taken can be forwarded to Washington. The Board can not and will not accept the unsubstantiated assertions of taxpayers’ representatives as proof of material facts.
Aeundell not participating.